 

 



 Greektown Superholdings, Inc. 8k [grktn-8k_122613.htm]

Exhibit 10.6

 

 

Master Revolving Note

 

LIBOR-based Rate/Prime Referenced Rate

Maturity Date-Optional Advances (Business and Commercial Loans Only)



AMOUNT

 

$42,750,000

NOTE DATE

 

December 20, 2013

  MATURITY DATE

 

Revolving Credit Maturity Date¹

 

  

On or before the Maturity Date set forth above, FOR VALUE RECEIVED, the
undersigned promise(s) to pay to the order of COMERICA BANK (herein called
"Bank"), at any office of the Bank in the State of Michigan, the principal sum
of FORTY TWO MILLION SEVEN HUNDRED FIFTY THOUSAND Dollars ($42,750,000), or so
much of said sum as has been advanced and is then outstanding under this Note,
together with interest thereon as hereinafter set forth.

This Note is a note under which Advances, repayments and re-Advances may be made
from time to time, subject to the terms and conditions of this Note and the
Credit Agreement.

Subject to the terms and conditions of this Note, each of the Advances made
hereunder shall bear interest at the LIBOR-based Rate plus the Applicable Margin
or the Prime Referenced Rate plus the Applicable Margin, as elected by the
undersigned or as otherwise determined under this Note.

Interest accruing on the basis of the Prime Referenced Rate shall be computed on
the basis of a year of 360 days, and shall be assessed for the actual number of
days elapsed, and in such computation, effect shall be given to any change in
the Applicable Interest Rate as a result of any change in the Prime Referenced
Rate on the date of each such change. Interest accruing on the basis of the
LIBOR-based Rate shall be computed on the basis of a 360 day year and shall be
assessed for the actual number of days elapsed from the first day of the
Interest Period applicable thereto but not including the last day thereof.
Interest accruing on the basis of the Prime Referenced Rate shall be payable on
the first day of each July, October, December and March, in arrears, until
maturity (whether as stated herein, by acceleration, or otherwise). Interest
accruing on the basis of the LIBOR-based Rate shall be payable on the last day
of the applicable Interest Period, and at maturity (whether as stated herein, by
acceleration, or otherwise).

From and after the occurrence of any Default hereunder, and so long as any such
Default remains unremedied or uncured thereafter, the Indebtedness outstanding
under this Note shall bear interest at a per annum rate of two percent (2%)
above the otherwise Applicable Interest Rate(s), which interest shall be payable
upon demand.

In no event shall the interest payable under this Note at any time exceed the
maximum rate permitted by law.

The amount and date of each Advance, its Applicable Interest Rate, its Interest
Period, if applicable, and the amount and date of any repayment shall be noted
on Bank's records, which records shall be conclusive evidence thereof, absent
manifest error; provided, however, any failure by Bank to make any such
notation, or any error in any such notation, shall not relieve the undersigned
of its/their obligations to repay Bank all amounts payable by the undersigned to
Bank under or pursuant to this Note, when due in accordance with the terms
hereof.

The undersigned may request an Advance hereunder, including the refunding of an
outstanding Advance as the same type of Advance or the conversion of an
outstanding Advance to another type of Advance, upon the delivery to Bank of a
Request for Advance executed by the undersigned, subject to the following: (a)
no Default, or any condition or event which, with the giving of notice or the
running of time, or both, would constitute a Default, shall have occurred and be
continuing or exist under this Note; (b) each such Request for Advance shall set
forth the information required on the Request for Advance form annexed hereto as
Exhibit "A"; (c) each such Request for Advance shall be delivered to Bank by
1:00 p.m. (Detroit, Michigan time) on the proposed date of the requested
Advance; (d) the principal amount of each LIBOR-based Advance shall be at least
Two Hundred Fifty Thousand Dollars ($250,000.00) and the principal amount of
each Prime-based Advance shall be at least One Hundred Thousand Dollars
($100,000.00) (or such lesser amount as is acceptable to Bank in its sole
discretion); (e) the proposed date of any refunding of any outstanding
LIBOR-based Advance as another LIBOR-based Advance or the conversion of any
outstanding LIBOR-based Advance to another type of Advance shall only be on the
last day of the Interest Period applicable to such outstanding LIBOR-based
Advance; (f) after giving effect to such Advance, the aggregate unpaid principal
amount of Advances outstanding under this Note shall

¹As defined in the Credit Agreement.

1

 

not exceed the face amount of this Note; and (g) a Request for Advance, once
delivered to Bank, shall not be revocable by the undersigned.

Advances hereunder may be requested in the undersigned's discretion by
telephonic notice to Bank. Any Advance requested by telephonic notice shall be
confirmed by the undersigned that same day by submission to Bank, either by
first class mail, facsimile or other means of delivery acceptable to Bank, of
the written Request for Advance aforementioned. The undersigned acknowledge(s)
that if Bank makes an Advance based on a telephonic request, it shall be for the
undersigned's convenience and all risks involved in the use of such procedure
shall be borne by the undersigned, and the undersigned expressly agree(s) to
indemnify and hold Bank harmless therefor. Bank shall have no duty to confirm
the authority of anyone requesting an Advance by telephone.

If, as to any outstanding LIBOR-based Advance, Bank shall not receive a timely
Request for Advance, or telephonic notice, in accordance with the foregoing
requesting the refunding or continuation of such Advance as another LIBOR-based
Advance for a specified Interest Period or the conversion of such Advance to a
Prime-based Advance, effective as of the last day of the Interest Period
applicable to such outstanding LIBOR-based Advance, and as of the last day of
each succeeding Interest Period, the principal amount of such Advance which is
not then repaid shall be automatically refunded or continued as a LIBOR-based
Advance having an Interest Period equal to the same period of time as the
Interest Period then ending for such outstanding LIBOR-based Advance, unless the
undersigned is/are not entitled to request LIBOR-based Advances hereunder or
otherwise elect the LIBOR-based Rate as the basis for the Applicable Interest
Rate for the principal Indebtedness outstanding hereunder in accordance with the
terms of this Note, or the LIBOR-based Rate is not otherwise available to the
undersigned as the basis for the Applicable Interest Rate hereunder for the
principal Indebtedness outstanding hereunder in accordance with the terms of
this Note, in which case, the Prime Referenced Rate plus the Applicable Margin
shall be the Applicable Interest Rate hereunder in respect of such Indebtedness
for such period, subject in all respects to the terms and conditions of this
Note. The foregoing shall not in any way whatsoever limit or otherwise affect
any of Bank's rights or remedies under this Note upon the occurrence of any
Default hereunder, or any condition or event which, with the giving of notice or
the running of time, or both, would constitute a Default.

Subject to the definition of an "Interest Period" hereunder, in the event that
any payment under this Note becomes due and payable on any day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day, and, to the extent applicable, interest shall continue to accrue
and be payable thereon during such extension at the rates set forth in this
Note.

All payments to be made by the undersigned to Bank under or pursuant to this
Note shall be in immediately available United States funds, without setoff or
counterclaim, and in the event that any payments submitted hereunder are in
funds not available until collected, said payments shall continue to bear
interest until collected.

If the undersigned make(s) any payment of principal with respect to any
LIBOR-based Advance on any day other than the last day of the Interest Period
applicable thereto (whether voluntarily, by acceleration, required payment or
otherwise), or if the undersigned fail(s) to borrow any LIBOR-based Advance
after notice has been given by the undersigned (or any of them) to Bank in
accordance with the terms of this Note requesting such Advance, or if the
undersigned fail(s) to make any payment of principal or interest in respect of a
LIBOR-based Advance when due, the undersigned shall reimburse Bank, on demand,
for any resulting loss, cost or expense incurred by Bank as a result thereof,
including, without limitation, any such loss, cost or expense incurred in
obtaining, liquidating, employing or redeploying deposits from third parties,
whether or not Bank shall have funded or committed to fund such Advance. Such
amount payable by the undersigned to Bank may include, without limitation, an
amount equal to the excess, if any, of (a) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, refunded or
converted, for the period from the date of such prepayment or of such failure to
borrow, refund or convert, through the last day of the relevant Interest Period,
at the applicable rate of interest for said Advance(s) provided under this Note,
over (b) the amount of interest (as reasonably determined by Bank) which would
have accrued to Bank on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market.
Calculation of any amounts payable to Bank under this paragraph shall be made as
though Bank shall have actually funded or committed to fund the relevant
LIBOR-based Advance through the purchase of an underlying deposit in an amount
equal to the amount of such Advance and having a maturity comparable to the
relevant Interest Period; provided, however, that Bank may fund any LIBOR-based
Advance in any manner it deems fit and the foregoing assumptions shall be
utilized only for the purpose of the calculation of amounts payable under this
paragraph. Upon the written request of the undersigned, Bank shall deliver to
the undersigned a certificate setting forth the basis for determining such
losses, costs and expenses, which certificate shall be conclusively presumed
correct, absent manifest error. The undersigned may prepay all or part of the
outstanding balance of any Prime-based Advance under this Note or any
Indebtedness hereunder which is bearing

2

 

interest based upon the Prime Referenced Rate at any such time without premium
or penalty. Any prepayment hereunder shall also be accompanied by the payment of
all accrued and unpaid interest on the amount so prepaid.

For any LIBOR-based Advance, if Bank shall designate a LIBOR Lending Office
which maintains books separate from those of the rest of Bank, Bank shall have
the option of maintaining and carrying such Advance on the books of such LIBOR
Lending Office.

If, at any time, Bank determines that, (a) Bank is unable to determine or
ascertain the LIBOR-based Rate, or (b) by reason of circumstances affecting the
foreign exchange and interbank markets generally, deposits in eurodollars in the
applicable amounts or for the relative maturities are not being offered to Bank
for any applicable Advance or Interest Period, or (c) the LIBOR-based Rate plus
the Applicable Margin will not accurately or fairly cover or reflect the cost to
Bank of maintaining any of the Indebtedness under this Note based upon the
LIBOR-based Rate, then Bank shall forthwith give notice thereof to the
undersigned. Thereafter, until Bank notifies the undersigned that such
conditions or circumstances no longer exist, the right of the undersigned to
request a LIBOR-based Advance and to convert an Advance to or refund an Advance
as a LIBOR-based Advance shall be suspended, and the Prime Referenced Rate plus
the Applicable Margin shall be the Applicable Interest Rate for all Indebtedness
hereunder during such period of time.

If any Change in Law shall make it unlawful or impossible for the Bank (or its
LIBOR Lending Office) to make or maintain any Advance with interest based upon
the LIBOR-based Rate, Bank shall forthwith give notice thereof to the
undersigned. Thereafter, (a) until Bank notifies the undersigned that such
conditions or circumstances no longer exist, the right of the undersigned to
request a LIBOR-based Advance and to convert an Advance to or refund an Advance
as a LIBOR-based Advance shall be suspended, and thereafter, the undersigned may
select only the Prime Referenced Rate plus the Applicable Margin as the
Applicable Interest Rate for the Indebtedness hereunder, and (b) if Bank may not
lawfully continue to maintain an outstanding LIBOR-based Advance to the end of
the then current Interest Period applicable thereto, the Prime Referenced Rate
plus the Applicable Margin shall be the Applicable Interest Rate for the
remainder of such Interest Period with respect to such outstanding Advance.

If any Change in Law shall: (a) subject Bank (or its LIBOR Lending Office) to
any tax, duty or other charge with respect to this Note or any Indebtedness
hereunder, or shall change the basis of taxation of payments to Bank (or its
LIBOR Lending Office) of the principal of or interest under this Note or any
other amounts due under this Note in respect thereof (except for changes in the
rate of tax on the overall net income of Bank or its LIBOR Lending Office
imposed by the jurisdiction in which Bank's principal executive office or LIBOR
Lending Office is located); or (b) impose, modify or deem applicable any reserve
(including, without limitation, any imposed by the Board of Governors of the
Federal Reserve System), special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by Bank (or its
LIBOR Lending Office), or shall impose on Bank (or its LIBOR Lending Office) or
the foreign exchange and interbank markets any other condition affecting this
Note or the Indebtedness hereunder; and the result of any of the foregoing is to
increase the cost to Bank of maintaining any part of the Indebtedness hereunder
or to reduce the amount of any sum received or receivable by Bank under this
Note by an amount deemed by the Bank to be material, then the undersigned shall
pay to Bank, within fifteen (15) days of the undersigned's receipt of written
notice from Bank demanding such compensation, such additional amount or amounts
as will compensate Bank for such increased cost or reduction; provided, that the
undersigned shall not be required to compensate Bank pursuant to this paragraph
for any increased costs incurred more than 180 days prior to the date that Bank
notifies the undersigned in writing of the increased costs and Bank's intention
to claim compensation thereof; provided, further, that if the circumstance
giving rise to such increased costs is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. A certificate of Bank, prepared in good faith and in reasonable detail
by Bank and submitted by Bank to the undersigned, setting forth the basis for
determining such additional amount or amounts necessary to compensate Bank shall
be conclusive and binding for all purposes, absent manifest error.

In the event that any Change in Law affects or would affect the amount of
capital required or expected to be maintained by Bank (or any corporation
controlling Bank), and Bank determines that the amount of such capital is
increased by or based upon the existence of any obligations of Bank hereunder or
the maintaining of any Indebtedness hereunder, and such increase has the effect
of reducing the rate of return on Bank's (or such controlling corporation's)
capital as a consequence of such obligations or the maintaining of such
Indebtedness hereunder to a level below that which Bank (or such controlling
corporation) could have achieved but for such circumstances (taking into
consideration its policies with respect to capital adequacy), then the
undersigned shall pay to Bank, within fifteen (15) days of the undersigned's
receipt of written notice from Bank demanding such compensation, additional
amounts as are sufficient to compensate Bank (or such controlling corporation)
for any increase in the amount of capital and reduced rate of return which Bank
reasonably determines to be allocable to the existence of any obligations of the
Bank hereunder or to maintaining any Indebtedness hereunder; provided, that the
undersigned shall not be required to compensate Bank

3

 

pursuant to this paragraph for any increased capital or reduced rate of return
incurred more than 180 days prior to the date that Bank notifies the undersigned
in writing of the increased capital or reduced rate of return and Bank's
intention to claim compensation thereof; provided, further, that if the
circumstance giving rise to such increased capital or reduced rate of return is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. A certificate of Bank as to
the amount of such compensation, prepared in good faith and in reasonable detail
by the Bank and submitted by Bank to the undersigned, shall be conclusive and
binding for all purposes absent manifest error.

Upon the occurrence and at any time during the continuance or existence of a
Default, the Bank may, at its option and without prior notice to the undersigned
(or any of them), declare any or all of the Indebtedness to be immediately due
and payable (notwithstanding any provisions contained in the evidence of it to
the contrary), sell or liquidate all or any portion of the Collateral, set off
against the Indebtedness any amounts owing by the Bank to the undersigned (or
any of them), charge interest at the default rate provided in the document
evidencing the relevant Indebtedness and exercise any one or more of the rights
and remedies granted to the Bank by any agreement with the undersigned (or any
of them) or given to it under applicable law.

The undersigned authorize(s) the Bank, upon the occurrence and during the
continuance of a Default, to charge any account(s) of the undersigned (or any of
them) with the Bank for any and all sums due hereunder when due; provided,
however, that such authorization shall not affect any of the undersigned's
obligation to pay to the Bank all amounts when due, whether or not any such
account balances that are maintained by the undersigned with the Bank are
insufficient to pay to the Bank any amounts when due, and to the extent that are
insufficient to pay to the Bank all such amounts, the undersigned shall remain
liable for any deficiencies until paid in full.

If this Note is signed by two or more parties (whether by all as makers or by
one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned's respective heirs, personal representatives, successors and
assigns.

For the purposes of this Note, the following terms have the following meanings:

"Advance" means a borrowing requested by the undersigned and made by Bank under
this Note, including any refunding of an outstanding Advance as the same type of
Advance or the conversion of any such outstanding Advance to another type of
Advance, and shall include a LIBOR-based Advance and a Prime-based Advance.

"Applicable Interest Rate" means the LIBOR-based Rate plus the Applicable Margin
or the Prime Referenced Rate plus the Applicable Margin, as selected by the
undersigned from time to time or as otherwise determined in accordance with the
terms and conditions of this Note.

"Applicable Margin" shall have the meaning given to such term in, and shall be
determined as provided by, the Credit Agreement.

"Business Day" means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in Detroit,
Michigan, and, in respect of notices and determinations relating to LIBOR-based
Advances, the LIBOR-based Rate and the Daily Adjusting LIBOR Rate, also a day on
which dealings in dollar deposits are also carried on in the London interbank
market and on which banks are open for business in London, England.

"Change in Law" means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation thereof of any such law,
treaty, rule or regulation by any Governmental Authority, or (iii) the issuance,
making or implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including any risk-based capital guidelines. For
purposes of this definition, (x) a change in law, treaty, rule, regulation,
interpretation, administration or implementation shall include, without
limitation, any change made or which becomes effective on the basis of a law,
treaty, rule, regulation, interpretation administration or implementation then
in force, the effective date of which change is delayed by the terms of such
law, treaty, rule, regulation, interpretation, administration or implementation,
and (y) the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203, H.R. 4173) and all requests, rules, regulations, guidelines,

4

 



interpretations or directives promulgated thereunder or issued in connection
therewith shall be deemed to be a "Change in Law", regardless of the date
enacted, adopted, issued or promulgated, whether before or after the date
hereof, and (z) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall each be deemed to be a
"Change in Law", regardless of the date enacted, adopted, issued or implemented.

"Credit Agreement" shall mean the Credit Agreement dated as of the date hereof
between the undersigned and the Bank, as amended from time to time.

"Daily Adjusting LIBOR Rate" means, for any day, a per annum interest rate which
is equal to the quotient of the following:

(a)for any day, the per annum rate of interest determined on the basis of the
rate for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter as practical) on
such day, or if such day is not a Business pay, on the immediately preceding
Business Day. In the event that such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service)
on any day, the "Daily Adjusting LIBOR Rate" for such day shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be reasonably selected by Bank, or, in the absence of such other
service, the "Daily Adjusting LIBOR Rate" for such day shall, instead, be
determined based upon the average of the rates at which Bank is offered dollar
deposits at or about 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter
as practical), on such day, or if such day is not a Business Day, on the
immediately preceding Business Day, in the interbank eurodollar market in an
amount comparable to the applicable principal amount of Indebtedness hereunder
and for a period equal to one (1) month;

divided by

(b)1.00 minus the maximum rate (expressed as a decimal) on such day at which
Bank is required to maintain reserves on "Euro-currency Liabilities" as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Bank is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category.

"Default" shall mean any "Event of Default" as defined in the Credit Agreement.

"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).

"Interest Period" means, with respect to a LIBOR-based Advance, a period of one
(1) month, two (2) months, or three (3) months, as selected by the undersigned,
or as otherwise determined pursuant to and in accordance with the terms of this
Note, commencing on the day a LIBOR-based Advance is made or the day an Advance
is converted to a LIBOR-based Advance or the day an outstanding LIBOR-based
Advance is refunded or continued as another LIBOR-based Advance for an
applicable Interest Period, provided that any Interest Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day, except that if the next succeeding Business Day falls
in another calendar month, the Interest Period shall end on the next preceding
Business Day, and when an Interest Period begins on a day which has no
numerically corresponding day in the calendar month during which such Interest
Period is to end, it shall end on the last Business Day of such calendar month.
In the event that any LIBOR-based Advance is at any time refunded or continued
as another LIBOR-based Advance for an additional Interest Period, such Interest
Period shall commence on the last day of the preceding Interest Period then
ending.

"LIBOR-based Advance" means an Advance which bears interest at the LIBOR-based
Rate plus the Applicable

Margin.

5

 

"LIBOR-based Rate" means a per annum interest rate which is equal to the
quotient of the following:

(a)the LIBOR Rate; divided by

(b)1.00 minus the maximum rate (expressed as a decimal) during such Interest
Period at which Bank is required to maintain reserves on "Euro-currency
Liabilities" as defined in and pursuant to Regulation D of the Board of
Governors of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Bank is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category;

"LIBOR Lending Office" means Bank's office located in the Cayman Islands,
British West Indies, or such other branch of Bank, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to the
undersigned.

"LIBOR Rate" means, with respect to any Indebtedness outstanding under this Note
bearing interest on the basis of the LIBOR-based Rate, the per annum rate of
interest determined on the basis of the rate for deposits in United States
Dollars for a period equal to the relevant Interest Period for such
Indebtedness, commencing on the first day of such Interest Period, appearing on
Page BBAM of the Bloomberg Financial Markets Information Service as of 11:00
a.m. (Detroit, Michigan time) (or as soon thereafter as practical), two (2)
Business Days prior to the first day of such Interest Period. In the event that
such rate does not appear on Page BBAM of the Bloomberg Financial Markets
Information Service (or otherwise on such Service), the "LIBOR Rate" shall be
determined by reference to such other publicly available service for displaying
eurodollar rates as may be reasonably selected by Bank, or, in the absence of
such other service, the "LIBOR Rate" shall, instead, be determined based upon
the average of the rates at which Bank is offered dollar deposits at or about
11:00 a.m. (Detroit, Michigan time) (or as soon thereafter as practical), two
(2) Business Days prior to the first day of such Interest Period in the
interbank eurodollar market in an amount comparable to the principal amount of
the respective LIBOR-based Advance which is to bear interest on the basis of
such LIBOR-based Rate and for a period equal to the relevant Interest Period.

"Prime Rate" means the per annum interest rate established by Bank as its prime
rate for its borrowers, as such rate may vary from time to time, which rate is
not necessarily the lowest rate on loans made by Bank at any such time.

"Prime-based Advance" means an Advance which bears interest at the Prime
Referenced Rate plus the Applicable Margin.

"Prime Referenced Rate" means, for any day, a per annum interest rate which is
equal to the Prime Rate in effect on such day, but in no event and at no time
shall the Prime Referenced Rate be less than the sum of the Daily Adjusting
LIBOR Rate for such day plus two and one-half percent (2.50%) per annum. If, at
any time, Bank determines that it is unable to determine or ascertain the Daily
Adjusting LIBOR Rate for any day, the Prime Referenced Rate for each such day
shall be the Prime Rate in effect at such time, but not less than two and
one-half percent (2.50%) per annum.

"Request for Advance" means a Request for Advance issued by the undersigned
under this Note in the form annexed to this Note as Exhibit "A".

No delay or failure of Bank in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other power, right or privilege. The rights of Bank under this Note are
cumulative and not exclusive of any right or remedies which Bank would otherwise
have, whether by other instruments or by law.

This Note is subject to all terms and conditions of the Credit Agreement, to
which reference is hereby made.

6

 

This Note amends and restates that certain Master Revolving Note dated as of
June _, 2010, made in the original principal amount of Thirty Million Dollars
($30,000,000) (as increased to $45,000,000) by Greektown Superholdings, Inc.
(the predecessor in interest to undersigned) payable to Bank (the "Prior Note");
provided, however. (i) the execution and delivery by the undersigned of this
Note shall not, in any manner or circumstance, be deemed to be a payment of, a
novation of or to have terminated, extinguished or discharged any of the
undersigned's indebtedness evidenced by the Prior Note, all of which
indebtedness shall continue under and shall hereinafter be evidenced and
governed by this Note, and (ii) all collateral and guaranties securing or
supporting the Prior Note shall continue to secure and support this Note.

GREEKTOWN HOLDINGS, L.L.C., (successor by reason of merger to Greektown
Superholdings, Inc.)

 

By: /s/ MATTHEW CULLEN

SIGNATURE OF Matthew Cullen

 

Its: President



TITLE

 



555 East Lafayette Detroit MI 48226 STREET ADDRESS CITY STATE ZIP

 

For Bank Use Only   LOAN OFFICER INITIALS MSW LOAN GROUP NAME MMB — Metro D

OBLIGOR NAME

Greektown Superholdings, Inc.

LOAN OFFICER ID. NO. LOAN GROUP NO. 91607 OBLIGOR NO. NOTE NO

AMOUNT

$42,750,000

         



 

